Case 0:21-cv-61131-WPD Document 1 Entered on FLSD Docket 05/28/2021 Page 1 of 13




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

                                              CASE NO:
  BRITTNEY REYNOSO, on behalf of herself
  and all others similarly situated,

         Plaintiff(s),
         v.
  3033 GROUP, LLC, d/b/a SHOOTERS
  WATERFRONT
         Defendant.
                                        /
                    COLLECTIVE ACTION COMPLAINT FOR DAMAGES
                           AND DEMAND FOR JURY TRIAL

         Plaintiff, BRITTNEY REYNOSO (“Plaintiff”) on behalf of herself and others similarly

  situated, files this Collective Action Complaint and Demand for Jury Trial against Defendant, 3033

  GROUP, LLC, d/b/a SHOOTERS WATERFONT (“SHOOTERS” or “Defendant”), for failure to

  pay federal minimum wages for certain hours worked to all of its Servers (hereinafter “class

  members”) as specified herein, pursuant to 29 U.S.C. § 216(b), as follows:

                                            INTRODUCTION

         This is a Fair Labor Standards Act (“FLSA”) collective action brought on behalf of

  “Servers” who work or have worked at the Shooters restaurant in Fort Lauderdale, Florida.

  Defendant unlawfully deprived Plaintiff, and all others similarly situated, of applicable federal

  minimum wages during the course of their employment within the past three (3) years. Defendant

  violated the minimum wage requirements under federal law by requiring Servers to purchase

  uniforms, parking passes, and other various tools of the trade out of their own pocket and then use

  these items each day of their employment. Defendant failed to ever reimburse the Servers for the

  initial cost and upkeep of their uniform and parking pass which resulted in an unlawful kickback
Case 0:21-cv-61131-WPD Document 1 Entered on FLSD Docket 05/28/2021 Page 2 of 13




  to the Defendant and drove Plaintiff’s and all similarly situated employees’ wages below the

  acceptable rate during their first and subsequent weeks of employment. As a result, Plaintiff, and

  similarly situated Servers have been denied federally mandated minimum wages in one or more

  workweeks during their employment.

                                               PARTIES

         1.      During all times material hereto, Plaintiff was a resident of Broward County,

  Florida, over the age of 18 years, and otherwise sui juris.

         2.      Plaintiff and the class members are/were Servers who worked for Defendant within

  the last three (3) years in Fort Lauderdale, Florida.

         3.      Plaintiff worked for Defendant as Server from approximately March 21, 2021 until

  May 3, 2021.

         4.      The proposed class members worked for Defendant in the same/identical capacity

  as Plaintiff in that they were Servers for Defendant during the relevant time period.

         5.      Plaintiff and the proposed class members were subjected to similar violations of

  federal law. Plaintiff seeks certification under 29 U.S.C. § 216(b) of the following class for failure

  to pay federally mandated minimum wages:

                 All Servers who worked for Shooters at the Fort Lauderdale,
                 Florida location during the three (3) years preceding this lawsuit
                 who were required to purchase a uniform during their training
                 period.

         6.      Plaintiff also seeks certification under 29 U.S.C. 216(b) of the following additional

  class for failure to pay federally mandated minimum wages:

                 All Servers who worked for Shooters at the Fort Lauderdale,
                 Florida location during the three (3) years preceding this lawsuit
                 who were required to purchase a parking pass during their
                 training period.




                                                    2
Case 0:21-cv-61131-WPD Document 1 Entered on FLSD Docket 05/28/2021 Page 3 of 13




            7.    Plaintiff also seeks certification under 29 U.S.C. 216(b) of the following additional

  class for failure to pay federally mandated minimum wages:

                  All Servers who worked for Shooters at the Fort Lauderdale,
                  Florida, location during the three (3) years preceding this
                  lawsuit who in one or more workweeks were required to work
                  off-the-clock.

            8.    The precise size and identity of each class above should be ascertainable from the

  business records, tax records, and/or employee or personnel records of Defendant; however,

  Plaintiff estimates that the total number of class members in each collective could exceed 250

  Servers or Servers.

            9.    During all times material hereto, Defendant, SHOOTERS, was a Florida limited

  liability company operating and transacting business within Broward County, Florida, within the

  jurisdiction of this Honorable Court.

            10.   Defendant was Plaintiff’s employer during all times pertinent to the allegations

  herein.

            11.   During all times material hereto, Defendant was vested with the ultimate control

  and decision-making authority over the hiring, firing, scheduling, day-to-day operations, and pay

  practices of the Shooters Fort Lauderdale location.

                                   JURISDICTION AND VENUE

            12.   This action is brought under 29 U.S.C. § 216(b) to recover damages from

  Defendant, injunctive relief, and reasonable attorney’s fees and costs.

            13.   A substantial amount of the acts and/or omissions giving rise to this dispute took

  place within Broward County, Florida, which falls within the jurisdiction of this Honorable Court.




                                                    3
Case 0:21-cv-61131-WPD Document 1 Entered on FLSD Docket 05/28/2021 Page 4 of 13




         14.     Defendant regularly transacts business in Broward County, Florida, and jurisdiction

  is therefore proper.

         15.     Venue is also proper within Broward County, Florida.

                                        FLSA COVERAGE

         16.     Defendant, SHOOTERS, is an enterprise covered by the FLSA by virtue of the fact

  that it is an enterprise engaged in commerce or in the production of goods for commerce, in that

  Defendant had at least two employees engaged in commerce or in the production of goods for

  commerce, or employees handling, selling, or otherwise working on goods or materials that have

  been moved in or produced for commerce by any person.

         17.     During all times material hereto, Defendant’s employees handled goods such as

  food, beverages, napkins, silverware, appliances, other food items, restaurant equipment, chairs,

  tables, vacuum cleaners, and other materials that had previously travelled through commerce.

         18.     Defendant, SHOOTERS had an annual gross revenue in excess of $500,000.00 in

  2016, 2017, 2018, 2019, 2020 and is expected to gross in excess of $500,000.00 in 2021.

                                   GENERAL ALLEGATIONS

         19.     Shooters is a seafood restaurant located on the intracoastal waterway in Fort

  Lauderdale, Florida.

         20.     Shooters employs restaurant servers and requires the servers to wear uniforms that

  consist of skirts/shorts, Sperry’s boat shoes and Shooters branded shirts. Shooters requires its

  servers to purchase these uniform items during their training period and requires the Servers to

  wear these items in order to work each shift.

         21.     Shooters also requires its Servers to buy parking passes during their training

  periods.




                                                  4
Case 0:21-cv-61131-WPD Document 1 Entered on FLSD Docket 05/28/2021 Page 5 of 13




         22.     All Shooters Servers within the previous three (3) year were paid the applicable

  minimum wage during their training period.

         23.     Shooters hired Plaintiff to work as Server in Fort Lauderdale in March 2021.

         24.     Plaintiff and other Servers employed at the Fort Lauderdale Shooters are non-

  exempt hourly employees under the FLSA.

         25.     During the relevant time period, Defendant required Plaintiff and the Servers at the

  Fort Lauderdale Shooters to follow personnel policies, including, but not limited to, requiring

  Servers to wear the Shooters branded uniform.

         26.     Enforcement of the uniform requirement resulted in federal minimum wage

  violations in one or more workweeks during the relevant time period.

                               COSTS INCURRED FOR UNIFORM

         27.     Each Server employed by Shooters over the previous three (3) years has been

  required to purchase the following apparel during the training period: (a) two (2) Shooter’s branded

  shirts for $25.00 per shirt; (b) two skirts or shorts from Smallwood Yachtwear clothing supplier

  located in Ft. Lauderdale, Florida; and (c) Sperry’s branded boat shoes.

         28.     Defendant also required Plaintiff, and all other similarly situated Servers, to

  purchase a $50.00 parking pass during their training period.

         29.     Defendant enjoys and retains the benefit of this uniform requirement but does not

  reimburse Servers for the cost of purchasing required uniforms, causing and/or directly requiring

  these expenses to come from Servers’ wages.

         30.     Defendant required Plaintiff and members of the putative class to incur hundreds

  of dollars in costs to purchase their uniforms. Furthermore, the cost of the Shooter’s branded shirts

  was automatically deducted from Servers’ first paychecks.




                                                   5
Case 0:21-cv-61131-WPD Document 1 Entered on FLSD Docket 05/28/2021 Page 6 of 13




         31.     During their training period, Plaintiff and similarly situated Servers at the Fort

  Lauderdale Shooters location were paid the prevailing Florida minimum wage for each hour they

  worked. However, when considering uniform and parking expenses, Plaintiff and similarly

  situated individuals earned less than the prescribed minimum wage rate.

         32.     In total, Plaintiff spent hundreds of dollars purchasing her required uniform for

  work and parking pass.

         33.     During her training period in 2021, Plaintiff was paid $8.65 per hour and did not

  receive any tips.

         34.     Defendant never reimbursed Plaintiff or any of the similarly situated Servers for

  the uniforms they were instructed and required to purchase during their training period at Shooters.

         35.     Defendant never reimbursed Plaintiff or any of the similarly situated Servers for

  their parking passes that they were instructed and required to purchase during their training period

  at Shooters.

         36.     Plaintiff and all other similarly situated Servers were required to wear their uniform

  each day of work, including during the training period. If Plaintiff or any of the similarly situated

  Servers ever failed to wear this uniform, they were not be permitted to work.

         37.     Defendant required Plaintiff and all other similarly situated Servers to wear their

  uniform for the benefit of Defendant in creating and establishing a specific and unique dining and

  drinking experience for their clientele.

         38.     The costs incurred by Servers related to their uniforms and parking passes caused

  Plaintiff’s and all other similarly situated Servers’ wages to dip below the legal minimum wage in

  one or more workweeks during the relevant employment period.




                                                   6
Case 0:21-cv-61131-WPD Document 1 Entered on FLSD Docket 05/28/2021 Page 7 of 13




                                      CLASS ALLEGATIONS

         39.     Class members are treated equally and similarly at the Fort Lauderdale Shooters

  location that is owned and operated by Defendant, in that they were denied full and proper federal

  minimum wage as a result of Defendant’s failure to reimburse Servers the costs of the uniform

  they were required to purchase and wear in the restaurant every single day of employment.

         40.     Class members are also treated equally and similarly at the Fort Lauderdale

  Shooters location that is owned and operated by Defendant, in that they were denied full and proper

  federal minimum wage as a result of Defendant’s failure to reimburse Servers the costs of a parking

  pass that they were required to purchase if they owned a car.

         41.     Class members are also treated equally and similarly by Defendant at the Fort

  Lauderdale Shooters location, in that they were denied full and proper federal minimum wage for

  the off-the-clock work that they were required to perform.

         42.     Defendant employed hundreds of Servers who were not paid federal minimum

  wage free-and-clear for the first week of training as a result of the Defendant’s failure to reimburse

  Servers the cost of their uniform and tools – which resulted in an illegal kickback and drove each

  of their wages well below the federal minimum wage.

         43.     Plaintiff and the class members were subject to the same policies.

         44.     Plaintiff and the class members at the Fort Lauderdale Shooters location performed

  the same job duties, as Servers, and were paid in an identical manner by Defendant based on

  Defendant’s failure to reimburse Plaintiff and the class members incurred costs for the uniform

  they were required to purchase and wear during their training period. Defendant’s failure to

  reimburse Servers appropriately for the uniform drove the Servers’ applicable wages well below

  the federal minimum wage during one or more week of employment.




                                                    7
Case 0:21-cv-61131-WPD Document 1 Entered on FLSD Docket 05/28/2021 Page 8 of 13




          45.     In addition, Plaintiff and the class members at the Fort Lauderdale Shooters location

  owned and operated by Defendant performed the same job duties, as Servers, and were paid in an

  identical manner by Defendant. More specifically, Defendant failed to reimburse Plaintiff and the

  class members costs they incurred for the parking passes they were required to purchase during

  their training period which drove the Servers’ wages well below the federal minimum wage during

  one or more weeks of employment.

          46.     Plaintiff and the class members were also not paid proper federal minimum wage

  for hours worked off-the-clock.

          47.     Defendant failed to keep accurate time and pay records for Plaintiff and all class

  members.

          48.     Defendant was aware of the requirements of the FLSA, and the pertinent

  regulations thereto, yet acted willfully in failing to pay Plaintiff and the class members in

  accordance with the law.

          49.     As a result of Defendant’s intentional and willful failure to comply with the FLSA,

  Plaintiff was required to retain the undersigned counsel and is therefore entitled to recover

  reasonable attorney’s fees and costs incurred in the prosecution of these claims.

                       COUNT I – FEDERAL MINIMUM WAGE VIOLATIONS
                           Defendant’s Failure to Reimburse Uniform Expenses
                    to All Servers Employed at the Fort Lauderdale Shooters Location

          50.     Plaintiff hereby re-alleges and re-avers Paragraphs 1 through 49 as though set forth

  fully herein.

          51.     Defendant employed Plaintiff and similarly situated Servers at the Fort Lauderdale

  Shooters within the past three (3) years. Plaintiff and all others similarly situated Servers are/were




                                                    8
Case 0:21-cv-61131-WPD Document 1 Entered on FLSD Docket 05/28/2021 Page 9 of 13




  entitled to be paid full federal minimum wage for certain hours worked during their employment

  with Defendant.

         52.     Defendant refused and/or failed to reimburse Plaintiff and members of the putative

  class for the uniform costs incurred by Servers, which resulted in federal minimum wage violations

  in one or more workweeks during the relevant time period. Defendant enforced the uniform policy

  against all of the Servers in the past three (3) years and therefore caused the same harm to the

  Servers working at the Shooters Fort Lauderdale location.

         53.     Defendant willfully failed to pay Plaintiff and the class members the full minimum

  wage for one or more weeks of work contrary to the FLSA.

         54.     As a direct and proximate result of Defendant’s deliberate underpayment of wages,

  Plaintiff and the class members have been damaged in the loss of minimum wages for one or more

  weeks of work during the employment with Defendant.

         55.     Defendant’s willful and/or intentional violations of the FLSA entitle Plaintiff and

  the class members to an additional amount of liquidated, or double, damages.

         56.     As a result of the violations alleged herein, Plaintiff was required to retain the

  undersigned counsel and is therefore entitled to recover reasonable attorney’s fees and costs.

         WHEREFORE, Plaintiff, BRITTNEY REYNOSO, respectfully requests that this

  Honorable Court enter judgment in her favor and against Defendant, 3033 GROUP, LLC, d/b/a

  SHOOTERS WATERFONT and award Plaintiff: (a) unliquidated minimum wages; (b) an equal

  amount of liquidated damages; (c) all reasonable attorney’s fees and litigation costs as permitted

  under the FLSA; and any and all such further relief as this Court may deems just and reasonable

  under the circumstances.




                                                  9
Case 0:21-cv-61131-WPD Document 1 Entered on FLSD Docket 05/28/2021 Page 10 of 13




                      COUNT II – FEDERAL MINIMUM WAGE VIOLATIONS
                            Defendant’s Failure to Reimburse Parking Expenses
                     to All Servers Employed at the Fort Lauderdale Shooters Location

           57.     Plaintiff hereby re-alleges and re-avers Paragraphs 1 through 49 as though set forth

   fully herein.

           58.     Defendant employed Plaintiff and similarly situated Servers at the Fort Lauderdale

   Shooters within the past three (3) years. Plaintiff and all others similarly situated Servers are/were

   entitled to be paid full federal minimum wage for certain hours worked during their employment

   with Defendant.

           59.     Defendant refused and/or failed to reimburse Plaintiff and members of the putative

   class for the parking costs incurred by Servers, which resulted in federal minimum wage violations

   in one or more workweeks during the relevant time period. Defendant required each Server with

   a car during the past three (3) years to purchase a parking pass and therefore caused the same harm

   to the Servers working at the Shooters Fort Lauderdale location.

           60.     Defendant willfully failed to pay Plaintiff and the class members the full minimum

   wage for one or more weeks of work contrary to the FLSA.

           61.     As a direct and proximate result of Defendant’s deliberate underpayment of wages,

   Plaintiff and the class members have been damaged in the loss of minimum wages for one or more

   weeks of work during the employment with Defendant.

           62.     Defendant’s willful and/or intentional violations of the FLSA entitle Plaintiff and

   the class members to an additional amount of liquidated, or double, damages.

           63.     As a result of the violations alleged herein, Plaintiff was required to retain the

   undersigned counsel and is therefore entitled to recover reasonable attorney’s fees and costs.




                                                    10
Case 0:21-cv-61131-WPD Document 1 Entered on FLSD Docket 05/28/2021 Page 11 of 13




           WHEREFORE, Plaintiff, BRITTNEY REYNOSO, respectfully requests that this

   Honorable Court enter judgment in her favor and against Defendant, 3033 GROUP, LLC, d/b/a

   SHOOTERS WATERFONT and award Plaintiff: (a) unliquidated minimum wages; (b) an equal

   amount of liquidated damages; (c) all reasonable attorney’s fees and litigation costs as permitted

   under the FLSA; and any and all such further relief as this Court may deems just and reasonable

   under the circumstances.

                      COUNT III – FEDERAL MINIMUM WAGE VIOLATIONS
                                      Off-The-Clock Work

           64.     Plaintiff hereby re-alleges and re-avers Paragraphs 1 through 49 as though set forth

   fully herein.

           65.     Plaintiff and all others similarly situated are/were entitled to be paid full federal

   minimum wage for certain hours worked during their employment with Defendant.

           66.     In one or more workweeks of Plaintiff’s employment, Defendant required Plaintiff

   and all others similarly situated to work off-the-clock.

           67.     The off-the-clock work that Plaintiff and all other similarly situated employees

   were required to perform was more than what is considered de minimus under the FLSA.

           68.     As a direct and proximate result of Defendant’s deliberate underpayment of wages,

   Plaintiff and the class members have been damaged in the loss of minimum wages for one or more

   weeks of work during the employment with Defendant.

           69.     Defendant’s willful and/or intentional violations of entitle Plaintiff and the class

   members to an additional amount of liquidated, or double, damages.

           70.     As a result of the violations alleged herein, Plaintiff was required to retain the

   undersigned counsel and is therefore entitled to recover reasonable attorney’s fees and costs.




                                                    11
Case 0:21-cv-61131-WPD Document 1 Entered on FLSD Docket 05/28/2021 Page 12 of 13




          WHEREFORE, Plaintiff, BRITTNEY REYNOSO, respectfully requests that this

   Honorable Court enter judgment in her favor and against Defendant, 3033 GROUP, LLC, d/b/a

   SHOOTERS WATERFONT and award Plaintiff: (a) unliquidated minimum wages; (b) an equal

   amount of liquidated damages; (c) all reasonable attorney’s fees and litigation costs as permitted

   under the FLSA; and any and all such further relief as this Court may deems just and reasonable

   under the circumstances.

                                   DEMAND FOR JURY TRIAL

      Plaintiff, BRITTNEY REYNOSO, demands a trial by jury on all appropriate claims.

          Dated this 28th day of May 2021.

                                                       Respectfully Submitted,

                                                       USA EMPLOYMENT LAWYERS-
                                                       JORDAN RICHARDS, PLLC
                                                       805 E. Broward Blvd. Suite 301
                                                       Fort Lauderdale, Florida 33301
                                                       Ph: (954) 871-0050
                                                       Counsel for Plaintiff
                                                       By: /s/ Jordan Richards
                                                       JORDAN RICHARDS, ESQUIRE
                                                       Florida Bar No. 108372
                                                       JAKE BLUMSTEIN, ESQUIRE
                                                       Florida Bar No. 1017746
                                                       Jordan@jordanrichardspllc.com
                                                       Melissa@jordanrichardspllc.com
                                                       Jake@jordanrichardspllc.com


                                   CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that the foregoing document was filed via CM/ECF on May 28, 2021.

                                                       By: /s/ Jordan Richards
                                                       JORDAN RICHARDS, ESQUIRE
                                                       Florida Bar No. 108372




                                                  12
Case 0:21-cv-61131-WPD Document 1 Entered on FLSD Docket 05/28/2021 Page 13 of 13




                                 SERVICE LIST:




                                       13
